Citation Nr: 1728208	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to May 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded the issue in July 2012 for further development and remanded in November 2014 to obtain records from the Social Security Administration (SSA) and an addendum medical opinion.  In April 2016, the Board denied service connection for bilateral carpal tunnel syndrome.  The Veteran appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Joint Motion for Remand (JMR), the parties stipulated that the April 2016 Board decision should be vacated.  The parties agreed that the Board erred in denying the claim without considering specific relevant records that had not been associated with the file.  In February 2017 the Court implemented the JMR and remanded the case to the Board for adjudication consistent with the Court's order.  The matter has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board recognizes that there have been three prior remands (from the Board and the Court) for additional development.  The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, see 38 C.F.R. § 3.159, and to comply with the terms of the JMR.

First, in the JMR, the parties agreed that medical records from Dr. Gore of Carolina Spine and Pain Rehab (dated between May 2004 and June 2004) had not been associated with the file, nor was there evidence to indicate that VA requested these records.  Second, the parties agreed that private medical records from Dr. Gore of Gastonia Memorial Hospital had not been associated with the file and that VA made one request for these records, but did not inform the Veteran that they were unable to secure these records.

There are no documents in the file to indicate that VA has attempted to secure the above mentioned medical records.  A thorough search of the file revealed that associated with the file are private treatment records regarding the Veteran's carpal tunnel syndrome from Dr. Gore of Carolina Orthopedic & Sports Medicine Center dated between August 2004 and October 2004 (VBMS, document labeled Medical Treatment Record, Non-Government Facility, receipt date August 13, 2012, pages 1-3 and 6-7 of 9).  These documents sound similar to the first set mentioned in the JMR, but given the difference in dates referenced and the difference in the names of the facilities referenced, the Board finds that the records referenced by the JMR are not complete.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding records documenting the Veteran's carpal tunnel syndrome treatment from Dr. Gore of Carolina Spine and Pain Rehab dated between May 2004 and June 2004 and associate them with the claims file.  All reasonable attempts should be made to obtain such records and all attempts to obtain these records should be documented in the claims folder.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).  

2. The AOJ should obtain any outstanding records documenting the Veteran's carpal tunnel syndrome treatment at Gastonia Memorial Hospital (A.K.A. Gaston Memorial Hospital)and any other treatment from Dr. Gore.  All reasonable attempts should be made to obtain such records and all attempts to obtain these records should be documented in the claims folder.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).  

3. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






